                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION
ROBERT ALLEN DANENBERG,            )
                                   )
     Petitioner,                   )
                                   )
v.                                 )           CV418-280
                                   )
EDWARD PHILBIN, Warden,            )
                                   )
     Respondent.                   )

                                  ORDER

     Robert Allen Danenberg’s Petition for Writ of Habeas Corpus under

28 U.S.C. § 2254, challenging various defects in his state criminal case (see

doc. 1), was denied at preliminary review because he had not exhausted

his state remedies. Doc. 4 (report and recommendation), adopted doc. 6,

judgment entered doc. 8; see generally Rule 4 of the Rules Governing

Section 2254 Cases; O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999);

28 U.S.C. § 2254(b)(1)(A) (habeas petitioners must “exhaust[ ] the

remedies available in the courts of the State” before seeking federal relief).

     Danenberg now moves to stay this case pending hiring of counsel to

help him exhaust his state remedies, and has attached purported copies of

various post-judgment motions filed in the state superior court. Doc. 7.

But the case is closed, and judgment entered. Docs. 6 & 8. Danenberg’s
motion to stay this case until he’s exhausted his state remedies is moot,

and must be DENIED. 1

      SO ORDERED, this 29th day of January, 2019.

                                             ______________________________
                                             CHRISTOPHER L. RAY
                                             UNITED STATES MAGISTRATE JUDGE
                                             SOUTHERN DISTRICT OF GEORGIA




1
    Moreover, as set forth in the Court’s report and recommendation, a stay is not
appropriate at this juncture because petitioner may yet gain the remedy he seeks from
the state court of appeals (see doc. 1 at 4 citing Georgia Supreme Court Case No.
S17H0710), and he has not shown any “good cause” for his “failure to exhaust his
claims first in the state court.” Rhines v. Weber, 544 U.S. 269, 277 (2005).

                                         2
